Title: From William Marshall to Thomas Jefferson, 13 June 1807
From: Marshall, William,Burr, Aaron
To: Jefferson, Thomas,Dearborn, Henry,Smith, Robert


                        
                            
                                13 June 1807
                            
                        
                        The president of the United States of America. 
                        To Thomas Jefferson, Robert Smith, Henry Dearborne or either of them who may have the papers—hereinafter
                            mentioned or any of them within his or their keeping or power. You are hereby commanded to appear before the Judges of the
                            circuit court of the United States, for the fifth circuit, in the Virginia District in the city of Richmond, at the Court
                            now setting forthwith to testify in behalf of Aaron Burr in a controversy now depending, between the United States and the
                            said Aaron Burr, and to bring with you the letter from General James Wilkinson dated the twenty first day of October 1806
                            mentioned in the message of the president of the twenty second of January 1807, to both houses of Congress together with
                            the documents accompanying the same letter and copy of the answer of you the said Thomas Jefferson or of any one by your
                            authority to the said letter and also copies of all the orders and instructions given by the president of the United
                            States either directly or through the departments of war and of the navy to the officers of the Army and Navy at or near
                            the New Orleans, stations touching or concerning the said Aaron Burr or his property. And this you shall in no wise omit:
                        Witness John Marshall Esquire chief Justice of the United States of America at Richmond in the Virginia
                            District, this thirteenth day of June 1807 and in the thirty first year of the Independence of the United States of
                            America.
                        
                            Wm Marshall, Clk
                        
                        
                            The above subpoena is issued by special order of the court on motion of the said Aaron Burr, and after
                                argument by counsel as well on the part of said Burr as of the United States.
                        
                        
                            William Marshall
                            
                        
                        
                            Richmond 13th. June 1807.
                            The transmission to the Clerk of this Court of the original letter of Genl Wilkinson, and of Copies duly
                                authenticated of the other papers and documents described in the annexed process will be admitted as sufficient
                                observance of the process without the personal attendance of any or either of the persons therein named, but in case
                                of such transmission it is expected that the copies of the orders and instructions to the naval and military officers
                                be accompanied by the Certificates of all the persons named in the process declaring that no other orders or
                                instructions have been given to the—said naval and military officers respecting the said A. Burr or his property, but
                                those which are set forth in the said Copies.
                        
                        
                            A. Burr
                            
                        
                    